Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are allowable over the closest prior art to Ogoshi and Dousita (of record).  As argued by Applicant in the response after non-final, Ogoshi fails to disclose a large amount of Al and/or yttrium are present in the surface layer portion of their ε-iron oxide particles.  Based upon the newly amended claims, both Al and/or yttrium and iron must be present in the surface layer portion.  Thus, it is not possible to calculate the Al and/or yttrium surface layer portion content with respect to 100 at% of iron atoms contained in the surface portion as required by the claims.  For this reason, Ogoshi fails to teach, suggest, or otherwise render obvious the claimed ratio of surface portion content of yttrium and/or Al atom/bulk content of the yttrium and/or AL.  The prior art of Doushita fails to remedy this deficiency of Ogoshi.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785    

/Holly Rickman/Primary Examiner, Art Unit 1785